                                                   THE HONORABLE MARY ALICE THEILER
1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
8
                                        AT SEATTLE
9
     OLIVIA B. JAMES, an individual,
10                                                      NO. 2:18-cv-01139 MAT
                         Plaintiff,
11                                                      STIPULATION AND ORDER OF
            and                                         DISMISSAL OF ALL CLAIMS WITH
12                                                      PREJUDICE
     COMCAST OF WILLOW GROVE, a
13   fictitious name for COMCAST CABLE                  (Clerk’s Action Required)
     COMMUNICATIONS MANAGEMENT,
14   LLC, a Delaware limited liability company,

15                        Defendants.
16
                                               STIPULATION
17
            All the undersigned parties hereby stipulate to dismissal of this action under Rule
18
     41(a)(1) with prejudice, and without an award of costs to and fees to any party. A proposed
19
     form of order accompanies this stipulation.
20
            DATED: June 4, 2019
21
       CLINE AND ASSOCIATES INC.                      FISHER & PHILLIPS LLP
22

23     By: s/ Loyd Willaford (with permission)        By: s/ Clarence M. Belnavis
       Loyd Willaford, WSBA #42696                    Clarence M. Belnavis, WSBA #36681
24     Cline & Associates                             Margaret Burnham, WSBA #47860
       520 Pike Street, Suite 1125                    Fisher & Phillips LLP
25     Seattle, WA 98101                              1201 Third Ave., Suite 2750
26     Phone: 206-838-8770                            Seattle, WA 98101
       Attorneys for the Plaintiff                    Attorneys for the Defendant
                                                                        FISHER & PHILLIPS LLP
      STIPULATION AND ORDER OF DISMISSAL OF ALL                        1201 THIRD AVENUE, SUITE 2750
      CLAIMS WITH PREJUDICE (18-01139 MAT) - Page 1                          SEATTLE, WA 98101
                                                                               (206) 682-2308

     FPDOCS 35489043.2
1                                             ORDER

2           Based on the foregoing Stipulation, it is hereby ORDERED that this action is dismissed

3    with prejudice.

4           DATED this 5th day of June , 2019.

5

6

7
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                         FISHER & PHILLIPS LLP
      STIPULATION AND ORDER OF DISMISSAL OF ALL                         1201 THIRD AVENUE, SUITE 2750
      CLAIMS WITH PREJUDICE (18-01139 MAT) - Page 2                           SEATTLE, WA 98101
                                                                                (206) 682-2308

     FPDOCS 35489043.2
